Judge Owsi.ev
delivered tile opinion of the court.
This writ of error is brought to reverse á judgment rea-deredJn favor of Morris, in an action of ejectment brought against him in the court below bv Beauchamp.
In the progress of the trial in that court, instructions were given to the jury, at the instance of Morris, and those asked by Beauchamp refused, and after a verdict was found for Morris, the motion of Beauchamp for a new trial was also overruled, and exceptions being taken, as well to the de-*521eisions of llie court in giving and refusing instructions, as ris in refusing a new trial, judgment was rendered in conformity with the verdict.
Wickliffe arid Haggin for plaintiff, Pope for deft, in error,
exce tiondl not contain a statement of oñ whlchthe' are founded the appella e c.an judgment be. low>and ,W>U be'corrést. l°
The new trial appears to have been asked upon the grounds,
1. Of the verdict being contrary to law and evidence.
2. OF its being contrary to the instructions of the judge.
3. Of the judge having erred in refusing the instructions asked by Beauchamp.
4. Of the judge having improperly instructed the jury at the instance of Morris.
But as the bill of exceptions taken to the opinion of the court, contains no statement of the evidence introduced Upon the trial, this court is unable to perceive any error in the finding of the jury, or in the decisions of the court,
either in giving or refusing instructions, or overruling the motion of Morris for a new trial.
The judgment must, therefore, be affirmed with cost.